ON APPLICATION FOR REHEARING
Before SAMUEL, LEMMON and SCHOTT, JJ.
PER CURIAM.
Plaintiff-appellant has filed an application for rehearing in which it is argued that, in the event he is not entitled to receive his share of the accounts receivable, alternatively he is entitled to receive approximately $7,500 as his share of the total amount paid by the partnership on interest due in connection with the purchase of the Houma Boulevard property upon which the new clinic building was constructed. While we did consider the issue and did conclude the trial court judgment was correct regarding the same, our opinion does not contain that consideration or that conclusion.
The testimony of the Browne-McHardy Clinic accountant, Mr. Buras, effectively disposes of the matter. He testified title to the ground which was to serve as a site for the future clinic on Houma Boulevard was taken in the name of the corporation, but the interest on the mortgage was to be paid by the partnership as rent. This was an expenditure approved by plaintiff-appellant and all other members of the partnership. The record contains no evidence to the contrary. In particular, the record contains no evidence showing, or tending to show, that plaintiff-appellant or any other partner was to be repaid his share of the interest-rental payments either by the partnership or by the corporation.
The application for rehearing is denied.
APPLICATION DENIED.